                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

JANE ROE,                          )
                                   )
         Plaintiff,                )
                                   )                          C.A. No. 18-1525-RGA
     v.                            )
                                   )
WYNDHAM WORLDWIDE, INC.;           )
WYNDHAM HOTEL GROUP LLC;           )
WYNDHAM HOTEL MANAGEMENT, INC.     )
WYNDHAM HOTELS AND RESORTS, LLC    )
WYNDHAM HOTEL GROUP (UK) LIMITED; )
WYNDHAM GRAND ISTANBUL LEVENT; and )
ÖZDILEK HOTEL TOURISM AND TRADE    )
LIMITED COMPANY,                   )
                                   )
         Defendants.               )

          STIPULATION & [PROPOSED] ORDER FOR EXTENSION OF TIME

       IT IS HEREBY STIPULATED, by and between the parties, subject to the approval of the

Court, that the deadline for Defendant Özdelik Hotel Tourism and Trade Limited Company

(“Özdilek”) to respond to Jane Roe’s (“Plaintiff”) Complaint (the “Complaint”) (in C.A. No. 18-

1525-RGA) shall be June 3, 2019. By entering into this stipulation, Özdilek does not waive, and

expressly reserves, all defenses pursuant to Federal Rule of Civil Procedure 12, including

without limitation, defenses related to sufficiency of process, service of process, and jurisdiction.

       If Özdilek files a Motion to Dismiss, Plaintiff’s deadline to respond to Özdilek’s motion

shall be extended until July 8, 2019. Özdilek’s deadline to file a reply in further support of its

motion shall be extended until July 31, 2019.
May 7, 2019

RHOADES & MORROW                       BAYARD, P.A.

/s/ Joseph J. Rhoades                   /s/ Stephen B. Brauerman
Joseph J. Rhoades                      Stephen B. Brauerman (#4952)
1225 N. King St. Suite 1200            Emily A. Letcher (#6560)
Wilmington, DE 19801                   600 N. King St., Suite 400
(302) 427-9500                         Wilmington, Delaware 19801
joe.rhoades@rhoadeslegal.com           (302) 655-5000
                                       sbrauerman@bayardlaw.com
KALBIAN HAGERTY LLP                    eletcher@bayardlaw.com

D. Michelle Douglas                    Attorneys for Defendant Özdilek Hotel
888 17th Street NW, Suite 1000         Tourism and Trade Limited Company
Washington, DC 20006
(202) 223-5600
mdouglas@kalbianhagerty.com

Attorneys for Plaintiff Jane Roe




IT IS SO ORDERED this _______ day of ______________________, 2019.




                                      The Honorable Richard G. Andrews
                                      United States District Judge




                                         2
